DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 24, 25, 31, 61, 62, 67 is/are rejected under 35 U.S.C. 103 as being
unpatentable over unpatentable over Dana et al (US 2011/0206620, August 2011, of record)
and in further view of Gryaznov et al (WO 2015/013675, January 2015, of record), Banga et al (JACS, 2014, 136: 9866-9869, cited from IDS), Rozet et al (US 2014/0179767, June 2014, of record) and Baker et al (WO 00/20645, April 2000, cited from IDS).
Dana et al teach methods of treatment of inflammatory eye disease by topically
administering antisense oligonucleotides targeting VEGFC or VEGFD in combination with topical
carriers (see paragraphs [0006, 0044, 0125-0126, 0192]). Such treatment can be used in
combination with administration of TNFα inhibitors (see paragraphs [0017-0018]). The length of
antisense oligonucleotide can be 14 to 30 nucleotides (see paragraph [0128})]).
Dana et al do not teach administration of the oligonucleotides in the form of SNA
(spherical nucleic acid) comprising a liposomal core having a lipid bilayer with oligonucleotide linked to the exterior of a core and oriented outwards, optionally through a linker, to retina, or the oligonucleotide conjugation to cholesterol at 3’ end.
Gryaznov et al teach SNA (spherical nucleic acid) comprising a liposomal core with oligonucleotide linked to the core through a linker intended for improved delivery of the oligonucleotide to a cell to treat inflammatory disease (see Title, lines 1-2, 21-22 on page 3, lines 15-16 on page 4, lines 1-13 on page 8, bridging paragraph between pages 3 and 4, lines 5-10 on page 4, lines 11-12 on page 24, lines 12-15 on page 37, lines 13-20 on page 38). Gryaznov et al teach that conjugation of oligonucleotide to cholesterol or other lipid groups improves cell membrane association (see lines 9-12 on page 37). Gryaznov et al provides example of attaching a lipid group such as tocopherol or other lipid group at 3’ end of the oligonucleotide (see lines 15-19 on page 38).
Banga et al describes formation of SNA which facilitate cellular internalization with liposomal core having a lipid bilayer with oligonucleotides attached to lipid bilayer through tocopherol conjugated to 3’ end of oligonucleotide, with oligonucleotides oriented radially outwards (see Abstract, Scheme 1). Banga et al teach that the entity attaching oligonucleotide to lipid bilayer needs to be hydrophobic (see second column on page 9866).
Rozet et al teach administration of antisense oligonucleotides to retina for eye disease
treatment (see paragraphs [0035, 0002]).
Baker et al teach a number of antisense oligonucleotides targeting TNFα, which can be
used for disease treatment (see Abstract) and can be administered topically to the eye (see
lines 27-30 on page 27). The disease to treat can be inflammatory disease (see lines 5-11 on
page 1). Instant specification teaches in paragraph [0003] that eye disease to treat can be inflammatory disease. The antisense oligonucleotide can be linked to cholesterol to increase
its activity and cellular uptake (see lines 16-23 on page 18), which is expected to form spherical
nucleic acid according to definition in instant specification paragraph [0060]. The oligonucleotide can be 18 nucleotides in length (see Table 36). Oligonucleotides can be
delivered with pharmaceutically acceptable carrier (see lines 2-6 on page 26).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify antisense oligonucleotides taught by Dana et al to
form SNA according to teachings of Gryaznov et al, Banga et al and Baker et al and produce SNA comprising antisense oligonucleotides taught by Dana et al for topical treatment of eye disease,
administering them to retina as taught by Rozet et al. One of the ordinary skill in the art would
be motivated to modify antisense oligonucleotides taught by Dana et al to SNA because such
modification improves delivery of the oligonucleotide according to Gryaznov et al and Banga et al and conjugate oligonucleotide to cholesterol, which is hydrophobic lipid, at 3’ end based on teachings of Gryaznov et al and Banga et al to form SNAs with cholesterol attaching oligonucleotides to lipid bilayer of a liposome instead of tocopherol, because Banga et al and Gryasnov et al teach that the entity for attachment has to be hydrophobic and lipid such as tocopherol or cholesterol. Further, oligonucleotide can be attached to cholesterol through a linker as suggested by Gryaznov et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 24, 25, 31, 61, 62, 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,182,988 in view of Dana et al (US 2011/0206620, August 2011, of record), Rozet et al (US 2014/0179767, June 2014, of record) and Baker et al (WO 00/20645, April 2000, cited from IDS). Claims from ‘988 recite methods of inhibiting expression of a gene using oligonucleotides tethered to liposomal core forming SNAs as instantly claimed. The claims from ‘988 do not teach specific antisense oligonucleotides to administer. Teachings of Dana et al, Rozet et al and Baker et al are discussed above. It would have been obvious to administer antisense oligonucleotides taught by Dana et al and Baker et al in the form of SNA as taught by claims from ‘988 topically to treat eye diseases as taught by Rozet et al, arriving at instant invention.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Concerning 103 rejection Applicant argues that Gryaznov et al reference does not teach SNA with a liposomal core having a lipid bilayer with oligonucleotide linked to the exterior of a core and oriented outwards. In response while the reference does not explicitly describes the SNA, they do essentially teach the SNA (see lines 12-20 on page 38 of the reference). Further, Banga et al reference above teach formation of almost exactly the same SNA as claimed. 
Further Applicant argues that Gryaznov et al reference involves immunomodulatory oligonucleotides instead of antisense as instantly claimed. In response the effect of oligonucleotide is not particularly relevant. The problem Gryaznov et al reference solves is of improved delivery of oligonucleotide, therefore the specific effect which oligonucleotide produces is not particularly important.
Further Applicant argues that there is no reasonable expectation of success for topical delivery by combining references. In response both Gryaznov et al and Banga et al references teach that delivery of oligonucleotides by SNA is more effective than delivery of oligonucleotides by itself, therefore making it obvious to try topical delivery to retina using SNA with a reasonable expectation of success. Further it is noted that it is unclear what exactly makes instantly claimed compounds to be particularly effective for topical delivery: the only example in the disclosure shows effective topical delivery, but SNA can improve delivery by any other way as well. Including specific structural elements, which provide such effectiveness for specifically topical delivery, would be helpful towards moving claims to allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635